DETAILED ACTION
This action is pursuant to the claims filed on December 18, 2020. Claims 2-21 are pending. A first action on the merits of claims 2-21 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14, ln. 8 recites “the elongate member”. However, there is insufficient antecedent basis for said limitation.
Claims 15 & 16 are rejected by virtue of their dependency on claim 14.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-10, 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mowery (U.S. PGPub. No. 2006/0200121), and further in view of Young et al. (hereinafter ‘Young’, U.S. 2006/0095029).
In regards to independent claim 2 and 3, Mowry discloses a method of performing spinal RF neurotomy in a patient ([0028]-[0029], [0037]);
moving a tip of a needle to a first position proximate to a target nerve along the spine of the patient ([0075], [0107]-[0112]: inserting stylet 20 through skin, muscle, fat to a target site including nerve fibers running along a spinal column);
after achieving the first position, advancing a plurality of filaments relative to the tip to a deployed position ([0113]-[0015]: once the stylet has reached its desired target tissue site, tines 120 & 121 are withdrawn from the stylet to provide a desired lesioning affect); 
after the advancing step, applying RF energy to the plurality of filaments where said applying generates heat that ablates a portion of the target nerve ([0158]: once the VIPER 10 has been deployed to the target tissue site, energy is delivered to develop the desired lesion).
However, Mowry fails to disclose that applying RF energy to the needle tip.
Young teaches applying RF energy between a plurality of filaments in during a bipolar RF ablation configuration as also disclosed by Mowry (Mowry, [0016]: bipolar RF energy delivery between tine(s) 120 and 121 as shown in Fig. 10 & 12; Young, [0042]: bipolar RF energy delivery between electrodes 26 advancing from cannula 12 in Fig. 3). Alternatively, Young teaches providing a return electrode on a tip of a needle (cannula 12 which is in the form of a needle with internal stylet comprises an electrode 90 in Fig. 4, [0050]) so that the two plurality of filaments (electrodes 26) operate as active electrodes ([0042]). Given that Young also discloses the use of two active electrodes and a single electrode ([0016]: tines 120 are used as active electrodes while tine 121 disposed in between the tines 120 is the return electrode) and further selectively deploying the tines to obtain a desired area of spinal nerve tissue ablation (Mowry, [0133]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to one of the plurality of filaments which operate as the return electrode of Mowry and provide a return electrode along the needle tip as taught by Young, thereby arriving at the claimed invention. Doing so is merely one of several possibilities (1: two filaments used for bipolar arrangement; 2: two filaments plus another filament for bipolar arrangement; 3) two filament plus a separate return electrode nearby the filaments, such as on a shaft used to deploy the filaments) from which one of ordinary skill in the art would select to provide a variety of different geometric spinal nerve tissue ablation zone (Mowry, [0134], Young, [0052]-[0053]). 
In regard to claim 4, Mowry/Young combination further discloses wherein the target nerve is medical branch nerve ([0015]).
In regards to claim 6, Mowry/Young combination further comprises piercing skin of the patient with the tip of the needle (([0075], [0107]-[0112]).
In regards to claim 7-10, Mowry/Young combination further discloses imaging the tip of the needle during the moving step and repositioning the tip of the needle in response to the imaging step ([0022], [0028], [0145], [0146], [0152]-[0156]: a repetitive pattern of directing and repositioning the needle using fluoroscopic X-ray imaging is required to position the needle relative to the target nerve). 
In regards to claim 13, Mowry/Young combination further discloses wherein advancement of a distal end of each of the plurality of filaments relative to the tip is along a curved path (Fig. 11 illustrates the curved path of the tines 120 and 121).
In regards to claim 14-16, Mowry/Young combination further discloses wherein the plurality of filaments only consists of first and second filaments (the modified device comprises of two tines used as active electrodes and a return electrode disposed on the needle tip). Furthermore, a midpoint between the distal end of the first and second filament is offset from a central longitudinal axis of an elongate member of the needle by about 2 mm (since the distal tip of the tines 120 are distal to and offset from the needle 20 as shown in exemplary Figs. 11 and 13, the midpoint between the tines is also offset from the tip of the needle 20; [0178] explains varying the curve of the tine and since the entire length of the stylet is 10 mm, [0093], it would have been an obvious modification for the midpoint to be offset by ‘about’ 2 mm). 
In regards to claim 17-21, Mowry/Young combination discloses varying the deployment distances of the plurality of filaments by 0 mm, 2 mm, 4 mm, 6 mm, 8 mm, and 10 mm from the needle tip as shown in Fig. 9. Note that shorter deployment distances such as about 2 mm, the central longitudinal axis of the needle and the distal end of the plurality of filaments are disposed on a common side of a central plane (a plane perpendicular to the central longitudinal axis of the needle). In this arrangement, the distal ends of the filaments are marginally offset from the distal tip (29) of the needle where the distal ends of the filaments and the distal tip of the needle define vertices of a polygon, and a centroid of the polygon is to some extent offset from the central axis of the needle.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mowery and Young as applied to claim 2 above, and further in view of Godara et al. (hereinafter ‘Godara’, U.S. PGPub. No. 2006/0106376).
In regards to claim 5, Mowery/Young combination discloses the invention substantially as claimed in claim 2 and discussed above. While Mowery/Young combination discloses a method of inserting the needle and the filaments to sacroiliac region to apply RF energy to the sacral nerve in the sacroiliac joint ([0196]-[2000]), it is silent as to the sacral nerve being a posterior rami proximate the sacrum.
Godara teaches a method of introducing an RF ablation device (e.g. catheter, cannula, electrosurgical probe) into the sacroiliac region to ablate sacroiliac sacral nerve of sacral posterior rami ([0047]). Given that Mowery/Young combination does not specifically explain which particular portion of the sacral nerve is being ablated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply RF energy to the posterior rami proximate the sacrum as taught by Godara as doing so provides a predictable result of alleviating pain, stiffness, and tingling emanating from the sacroiliac region (Mowery, [0196], Gondara, [0011]).  
Claims 11 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mowery and Young as applied to claim 2 above, and further in view of Elliot (U.S. PGPub. No. 2004/0199179).
In regards to claim 11 and 12, Mowery/Young combination discloses the invention substantially as claimed in claim 2 and discussed above. Mowery/Young combination does not explicitly disclose rotating the needle about a central longitudinal axis of the needle to position the tip in a predetermined orientation relative to the target nerve, wherein said rotating occurs after the moving step and prior to the advancing step.
Elliot teaches that during insertion and placement of an RF ablation device (100 in Fig. 1) comprising a needle (needle 108) proximate a target tissue, the needle is manipulated in any direction including rotating a tip of the needle before advancing a plurality of filaments (filaments 132, [0048]). Therefore, it would have been an obvious before the effective filing date of the invention to modify the method steps of Mowery/Young combination and incorporate the method step of rotating the needle to a position the needle tip at a predetermined orientation relative to the target tissue and taught by Elliot, as doing so would ensue a predictable result of properly orienting the needle tip to the target tissue.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-5 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 51-52 of U.S. Patent No. 10,925,664. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of Patent ‘664 anticipates the method claims of genus claims of the instant application. Patent ‘664 discloses a method of moving a tip of a needle proximate to a target nerve (claim 26/21), advancing a plurality of filaments (claim 21), and applying RF energy to the needle tip and the plurality of filaments (claim 21). Note that   Patent ‘664 claims the specific nerve as claimed in claims 26 and 27. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        12/16/2022